DETAILED ACTION
Examiner acknowledges receipt of the reply and Puder Declaration filed 9/1/2022, in response to the non-final office action mailed 3/7/2022.
Claims 2, 3, 5-14, and 16-29 are pending.  Claims 2, 4, and 15 have been cancelled.  Claims 21-29 are newly added.
Claims 6-9 and 16 remain withdrawn from further prosecution for the reasons made of record.
Claims 2, 3, 5, 10-14, and 17-29 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification- withdrawn
The objection to the abstract is withdrawn in view of the amendment filed 91/2022.
Claim Objections- withdrawn
The objection of claims 4, 15, and 17-19 is withdrawn in view of the amendment filed 91/2022.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-5, 10-15, and 17-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment and arguments filed 9/1/2022.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. An action on the merits is presented herein.
Upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 9/1/2022.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
Claim Objections- new objection
Claims 14, 19, and 24-27 are objected to because of the following informalities: 
For proper claim dependency, claim 14 should be amended to depend from claim 13, instead of claim 2.  Claim 14 recites a narrow limitation of the dosage amount recited in claim 13.
Regarding claim 19, the acronym VEGF should be spelled out in full name in the first appearance in the claims.  
Claim 24 should be amended to recite “hernia, emphysema”.
Claims 25-27 should be amended to recite “wherein FG-4592 .Appropriate correction is required.

Please correct the line spacing between claims 20 and 21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 5, 10-14, 17, 19, and 20 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   This rejection is maintained from the office action mailed 3/7/2022, but has been amended to reflect claims filed 9/1/2022.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue at question is if a person of skill in the art would know what agonist of sFlt1-Hif signaling will be effective in applicant’s claimed methods of inducing growth and/or repair of lung tissue and/or inducing growth and/or repair of lung tissue in a subject.  
 (a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  the specification discloses four HIF Prolyl hydroxylase antagonists: JTZ-951; FG-4592; GSK1278863; and MK-8617 [small molecules]  and sFlt1 polypeptides and derivatives thereof (SEQ ID NOs: 2-13).  However, only a single sFlt1 polypeptide was reduced to practice in the instant specification.  Examiner reiterates that the actual identity of the polypeptide that was reduced to practice is unclear from the specification.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Claim 2 recites a method of inducing growth and/or repair of lung tissue in a subject in need thereof, the method comprising administering a therapeutically effective amount of an agonist of sFlt1-Hif signaling to the subject, wherein the subject is a subject with severe pulmonary hypoplasia, hypoplastic lung disease, congenital diaphragmatic hernia, bronchopulmonary dysplasia, emphysema, a disease with deficient alveolar count, alveolar capillary dysplasia, or who has undergone a pneumonectomy.  Agonists of sFlt1-Hif signaling recited in claims 6, 17, and 18.  Claim 6 recites that the agonist is soluble VEGF receptor (sFlt1) polypeptide.  Claim 17 depends from claim 2 and recites wherein the agonist is a HIF Prolyl hydroxylase antagonist.  Claim 18 recites wherein the HIF Prolyl hydroxylase antagonist is JTZ-951 (Enarodustat), GSK1278863 (Dapurodustat), FG-4592 (Roxadustat), or MK-8617. 
The specification does not provide any further insight, as to the structural and/or physical properties of agonists that can be used in the instant claims.  The skilled artisan is not apprised of compounds that would fall within the instant claim and have functional utility in the claimed methods.  There is no common core amongst structures and compounds that are deemed to be “agonists of sFlt1-Hif1 signaling and further be useful in the claimed methods. 
The issue at question is whether a person of ordinary skill would be able to determine what structural compounds/features are required for the claimed agonists to have the functional characteristics of utility as a claimed agonist but for administration to a subject to induce growth and/or lung tissue.  The agonists can include compounds that directly or indirectly affect the signaling pathway.  Additionally, agonists can be of any material e.g., including but not limited to, saccharides, peptides, polypeptides, small molecules, lipids, and any combination thereof.  Moreover, the claimed agonists are to sFlt1-Hif signaling pathway, thus the claims encompass numerous compounds of unknown structures.  There is a lack of structure/function [utility in a method inducing growth and/or repair of lung tissue] across the breadth of agonists that are encompassed within the instant claim scope.
Hirota (Biomedicines 9(468) pp. 1-25 (2021)- previously cited) teach various HIF-prolyl hydroxylase inhibitors that are known in the art including, Roxadustat (also known as FG-4592), Vadadustat, Dapurodustat (also known as GSK1278863), Enarodustat (also known as JTZ-951), and Molidustat (e.g., table 2, p. 9).
The agonists of sFlt1-HIF signaling can include compounds that directly or indirectly affect the signaling pathway.  Additionally, agonists can be of any material e.g., including but not limited to, saccharides, peptides, polypeptides, small molecules, lipids, and any combination thereof.  
(d) representative number of samples:  The specification teaches that the agonist may be a small molecule, e.g., a HIF Prolyl hydroxylase antagonist of small molecules such as those recited in instant claim 18.  The specification further discloses SEQ ID NOs:2-13 which correlate with human VEGF receptor (sFlt1) polypeptide sequence, mouse VEGF receptor (sFlt1), and derivatives thereof.
It appears that only a single agonist of sFlt1-HIF signaling was reduced to practice.  The specification teaches examples 1-3 in which sFlt1 was administered to mice.  Examiner expressly notes that is unclear as to the exact amino acid sequence of sFlt1 that was reduced to practice.  Results indicate that sFlt1 increased inspiratory capacity, accelerated lung growth, improved pulmonary mechanics, and increased levels of  VEGF and HIF-2α.  
There is no guidance in the specification as to the exact identity of agonists of sFlt1-HIF signaling.  The agonists can include compounds that directly or indirectly affect the signaling pathway.  Additionally, agonists can be of any material e.g., including but not limited to, saccharides, peptides, polypeptides, small molecules, lipids, and any combination thereof.  
The present application is attempting to patent what has not yet been invented and the fact that one of skill in the art can test for the effect used to determine the compounds does not necessarily confer sufficient written description.  The claimed agonists would entail testing limitless potential compounds, and one of skill in the art could afterwards still be faced with no hits with the desired functionality.  
Therefore, based on the state of art, a person of ordinary skilled in the art would not be able to determine what structural feature(s) is required for the claimed agonists to have the functional characteristics of inducing growth and/or r of the reply filed repair of lung tissue.
Considering the scope of the genus of instant claimed agonists of sFlt1-Hif signaling, the instant specification fails to provide sufficient examples to describe the entire genus of agonists claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of agonists of sFlt1-Hif signaling wherein the agonists have functional utility in the claimed method of inducing growth and/or repair of lung tissue; and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Response to Argument
Applicant traverses the rejection at pp. 10-13 of the reply filed  9/1/2022.  Applicant asserts that the specification includes molecules that “exhibit considerable structural diversity” (p. 10 of reply).  Applicant asserts that the representative species are sufficient to reflect the variation within the claimed genus of agonists of sFlt1-Hif signaling (p. 12).  
Examiner refers to case law relating to antibodies as being representative species of a claimed genera (p. 12).  Examiner notes that the present situation is factually different.  Here, the claims are drawn to agonists of a sFlt1-Hif signally pathway.  The agonists can affect various endpoints within the pathway (indirectly, directly), stability, translation, expression, protein-protein interactions, etc.  The agonists can be of any material e.g., including but not limited to, saccharides, peptides, polypeptides, small molecules, lipids, and any combination thereof.  Additionally, the instant claims encompass methods in which the agonist must be administered to a subject in order to induce growth and/or repair of lung tissue.
The specification discusses 4 small molecules and reduced to practice a single polypeptide.  It unclear from the specification as to the exact identity of the polypeptide that was reduced to practice.  
Examiner does acknowledge the Puder Declaration and the post-filing reference of Appendix B, Ko et al., Angiogenesis 23:637-649 (2020).  Ko et al. teach that roxadustat (FG-4592) can increase lung growth and development in a lung growth model (abstract, pp. 645-648).

Examiner directs Applicants attention to Ko et al. which expressly states: Vadadustat (AKB-6548), a structurally similar prolyl hydroxylase inhibitor, did not demonstrate accelerated compensatory lung growth or decreased PEDF expression following left pneumonectomy (abstract, emphasis added). Vadadustat does not alter lung volume, pulmonary function or angiogenic signaling following left pneumonectomy (p. 645).  Vadadustat did not lead to any significant changes in VEGF or PEDF expression.  Id. 
Ko et al further states: 
Limitations of this study are primarily related to the CLG model. While CLG after unilateral pneumonectomy and neonatal lung development share similar mechanisms, it is difficult to directly extrapolate our results specifically to CDH-associated pulmonary hypoplasia. It is generally agreed upon that CDH is not merely a result of an isolated anatomic defect, but rather an underlying global genetic deficiency with poorly understood molecular mechanisms.
Overall, our results suggest that Roxadustat accelerates pulmonary growth, development, and function in a dose-dependent manner. This enhanced growth was not due to our initial hypothesis of increased endogenous VEGF expression, but rather by inhibition of anti-angiogenic PEDF expression.

Ko et al. at pp. 647-648. Emphasis added.  
Applicant’s post-filing underscores Examiner’s position of lack of written description [structure/function correlation] for the agonists that fall within the instant claim scope.  Ko et al. teach that not only does a structurally similar prolyl hydroxylase inhibitor lack functional utility within the instant claimed methods, but that the agonists and results cannot be extrapolated to other forms of lung diseases.

The issue at question is whether a person of ordinary skill would be able to determine what structural compounds/features are required for the claimed agonists to have the functional characteristics of utility as a claimed agonist but for administration to a subject to induce growth and/or lung tissue.  The agonists can include compounds that directly or indirectly affect the signaling pathway.  Additionally, agonists can be of any material e.g., including but not limited to, saccharides, peptides, polypeptides, small molecules, lipids, and any combination thereof.  Moreover, the claimed agonists are to sFlt1-Hif signaling pathway, thus the claims encompass numerous compounds of unknown structures.  There is a lack of structure/function [utility in a method inducing growth and/or repair of lung tissue] across the breadth of agonists that are encompassed within the instant claim scope.
The rejection is maintained for at least these reasons and those previously made or record.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by the amendment filed 9/1/2022.
Claims 25-27 recite the limitation "the agonist".  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 21 does not recite the term “agonist”.
Examiner recommends that Applicant amend claims 25-27 to recite “wherein FG-4592 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 5, 11, 12, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asikainen et al (WO 2005/034929).  This is a new rejection necessitated by the amendment filed 9/1/2022.
Asikainen et al teach compounds of medicaments for induction of tissue remodeling and vascularization, and for therapeutic or prophylactic treatment of disorders associated with vascular insufficiency (para. [0002).  The formation of blood vessels occurs during embryonic development in conjunction with tissue and organ growth. The result is a sufficiently vascularized structure, e.g., heart, skin, lung, kidney, etc., to efficiently serve the needs of the adult organism. Proper vasculogenesis during development requires a relatively hypoxic environment. Premature delivery can adversely affect vasculogenesis in the infant due to early exposure to a normoxic environment, and can lead to complications including delayed growth and development, hyaline membrane disease (respiratory distress syndrome) and bronchopulmonary dysplasia (BPD) (para. [0003]).  The reference discloses that the agents stabilize the alpha subunit of hypoxia inducible factor (HIFα) (claim 1, paras. [0001]-[0009).   The agents can be used to treat bronchopulmonary dysplasia (BPD) (claim 14, paras. [0041]-[0042]).  The reference further teaches that the lungs of prematurely born infants are characterized by vascular and alveolar hypoplasia [reads on alveolar capillary dysplasia] (Ex. 6).   Accordingly, the limitations of claims 2 and 5 are satisfied.
Specific agents  include [(7-chloro-3-hydroxy-quinoline-2-carbonyl)-amino]-acetic acid (compound A), [(1-chloro-4-hydroxy-isoquinoline-3-carbonyl)-amino]-acetic acid (compound B), 4-oxo-1,4-dihydro-[1,10]phenanthroline-3-carboxylic acid (compound C), [(3-hydroxy-6-isopropoxy-quinoline-2-carbonyl)-amino] -acetic acid (compound D), [(l-bromo-4-hydroxy-7-trifluoromethyl-isoquinoline-3-carbonyl)-amino] -acetic acid (compound E), 4-hydroxy-5-methoxy-[1,10]phenanthroline-3-carboxylic acid ethyl ester (compound F), and [(7-chloro-3-hydroxy-quinoline-2-carbonyl)-amino]-acetic acid, sodium salt (compound G) (para. [0055]).  
Regarding claims 3 and 20, administration of the compounds was associated with improved pulmonary compliance, arterial-alveolar oxygen gradient, and oxygenation index (paras. [0009], [0093], Ex. 6).   
Regarding claim 11, the compound can be administered intravenously (Ex. 6).  Regarding claim 12, the compound can be administered topically (Ex. 3).  Regarding claim 19, Asikainen et al teach that the compounds increases VEGF levels (paras. [0020]-[0021], [0045], Ex. 2, Figs. 3-4).  

Claim(s) 2, 3, 10-12, and 17-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silver et al. (WO2017143131 - published 8/24/2017; earliest effective filing date 2/19/2016), as evidenced by Sears (WO 2015/095757) and Asikainen et al (WO 2005/034929).  This is a new rejection necessitated by the amendment filed 9/1/2022.
Silver et al. teach administration of HIF stabilizing agents  to counteract the pathological effects of hyperoxia on lung development (abstract).  Chronic lung disease of prematurity (CLD) (a.k.a. bronchopulmonary dysplasia or BPD), characterized by arrested alveolar development and impaired lung function later in life (para. 0004]).  Premature birth is associated with bronchopulmonary dysplasia also referred to as neonatal chronic lung disease of prematurity (CLD). CLD is linked to long-term abnormalities in lung function and mechanics. CLD persists into adolescence and young adulthood manifesting as an asthma-like phenotype and possibly predisposing to chronic obstructive pulmonary disease (COPD) later in life. The causes of CLD are unknown but it is thought to result from inflammation-mediated injury that is modified by maternal and postnatal exposures, particularly supplemental oxygen (para. [0026]).  HIF- la protein is highly regulated by oxygen and in normoxia, the HIF- la proteins are rapidly degraded. The stability of HIF- la is regulated principally through hydroxylation of proline residues by prolyl hydroxylase domain-containing proteins (PHDs). HIF PHDs are activated in hyperoxia and cause the breakdown of HIF- l (para. [0027]).  Silver et al. teach that the disclosure is predicated at least in part on modulating the HIF pathway for therapeutic purposes in the prevention, amelioration and/or attenuation of CLD. The strategy disclosed herein is to pharmacologically override the hyperoxia-induced breakdown of HIF-1a by stabilizing PHDs (para. [0028]).  In a specific embodiment, FG-4592 (Roxadustat) is administered at an amount between 0.2 mg/kg and 10 mg/kg. Administration of roxadustat led to normalization of alveolar size [reads on lung growth and/or repair] (paras. [0012]-[0014], Fig. 3-5, Ex. 1-3, 9, and 10). 
Accordingly, the limitations of claims 2, 3, 17, 18, and 21-23 are satisfied.  Regarding claim 3, Examiner notes that the specification does not explicitly define the term “compensatory lung growth”.  However, the specification does state at para. [0007]: In some embodiments of any of the aspects, the growth and/or repair of lung tissue compensatory lung growth. In some embodiments of any of the aspects, the subject is a subject with severe pulmonary hypoplasia; hypoplastic lung disease; congenital diaphragmatic hernia; bronchopulmonary dysplasia”.  Silver et al. teaches a method of inducing growth and/or repair of lung tissue in a subject with bronchopulmonary dysplasia [reads on compensatory lung growth] comprising administering roxadustat [FG-4592].  
Regarding claim 10 and 25, roxadustat is administered oral or oronasal [reads on administration to the airway] (paras. [0013]-[00106]).  Regarding claims 11, 12, 26, and 27, administration can be intravenously or transcutaneous [reads on topically] (para. [00107]). Regarding claim 19 and 28, as evidenced by Sears et al., administration of FG-4592 increases endogenous VEGF levels (e.g., Fig. 8B, paras. [0134], [0155]-[0156]).  Regarding claims 20 and 29, administration of Roxadustat increased lung capacity (examples).  Regarding claim 24, as evidenced by  Asikainen et al, the lungs of prematurely born infants are characterized by vascular and alveolar hypoplasia [reads on alveolar capillary dysplasia] (Ex. 6).   

Conclusion
No claims are allowed.

Claims 1-3, 5-14, and 16-29 are pending.  Claims 6-9 and 16 are withdrawn.
Claims 2, 3, 5, 10-14, and 17-29 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654